Case: 21-1535    Document: 44    Page: 1   Filed: 09/03/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                DOROTHY M. HARTMAN,
                   Plaintiff-Appellant

                            v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2021-1535
                  ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:20-cv-00832-EMR, Judge Eleni M. Roumel.
                  ______________________

                Decided: September 3, 2021
                  ______________________

    DOROTHY M. HARTMAN, Philadelphia, PA, pro se.

     GEOFFREY MARTIN LONG, Commercial Litigation
 Branch, Civil Division, United States Department of Jus-
 tice, Washington, DC, for defendant-appellee. Also repre-
 sented by BRIAN M. BOYNTON, ERIC P. BRUSKIN, MARTIN F.
 HOCKEY, JR.
                 ______________________
Case: 21-1535     Document: 44     Page: 2    Filed: 09/03/2021




 2                                              HARTMAN   v. US



 PER CURIAM.
      Dorothy M. Hartman appeals from the U.S. Court of
 Federal Claims’ dismissal of her complaint for lack of sub-
 ject-matter jurisdiction and for failure to state a claim upon
 which relief could be granted. We affirm.
                        BACKGROUND
      Ms. Hartman filed a complaint in the Court of Federal
 Claims in July 2020 and an amended complaint in August
 2020. The amended complaint, like its predecessor, alleged
 various government wrongdoing, much of which related to
 Ms. Hartman’s purported inventive efforts that she says
 led to the modern internet. These efforts included filing a
 patent application with the U.S. Patent & Trademark Of-
 fice (“PTO”), which the PTO rejected on grounds of indefi-
 niteness under the then-applicable second paragraph of
 35 U.S.C. § 112. This court affirmed that rejection on ap-
 peal. See In re Hartman, 513 F. App’x 955 (Fed. Cir. 2013).
 According to the amended complaint’s allegations, the gov-
 ernment stole Ms. Hartman’s ideas and used them to en-
 rich itself.
      The government moved to dismiss the amended com-
 plaint, and the Court of Federal Claims did so. Hartman
 v. United States, 150 Fed. Cl. 794 (2020). The court first
 observed that Ms. Hartman insisted that she was bringing
 claims under the Federal Tort Claims Act (“FTCA”). Id.
 at 796–97 (describing several categories of claims that
 Ms. Hartman identified as “FTCA claims or charges”). It
 then reasoned that it must dismiss such claims under
 Rules 12(b)(1) and 12(h)(3) 1 because the Court of Federal
 Claims lacks both FTCA jurisdiction and Tucker Act juris-
 diction over claims “sounding in tort.” Id. at 797–98 (first
 citing U.S. Marine, Inc. v. United States, 722 F.3d 1360,


     1   The Rules referenced in this opinion are the Rules
 of the U.S. Court of Federal Claims.
Case: 21-1535      Document: 44    Page: 3    Filed: 09/03/2021




 HARTMAN   v. US                                            3



 1366 (Fed. Cir. 2013); and then quoting 28 U.S.C.
 § 1491(a)(1)). The court also noted that it lacked Tucker
 Act jurisdiction to the extent that the amended complaint
 could be construed as asserting claims against an entity
 other than the United States. Id. at 797 n.2 (citing United
 States v. Sherwood, 312 U.S. 584, 588 (1941)); see id. at 797
 (describing the amended complaint as chronicling “a series
 of tortious and other wrongs . . . which were allegedly com-
 mitted by private individuals and corporations[] [and] state
 and local governments”).
     The Court of Federal Claims additionally determined
 that, to the extent the amended complaint included a tak-
 ings claim against the federal government, that claim must
 be dismissed under Rule 12(b)(6) for failure to state a claim
 upon which relief could be granted. In particular, the court
 observed that Ms. Hartman’s “sweeping and conclusory
 claims do not provide supporting facts necessary to meet
 the level of plausibility required by the Supreme Court’s
 decisions in Iqbal and Twombly.” Id. at 798 (citing Ashcroft
 v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v.
 Twombly, 550 U.S. 544, 570 (2007)). Accordingly, the court
 dismissed the amended complaint. Id.
    Ms. Hartman appeals.       We have jurisdiction under
 28 U.S.C. § 1295(a)(3).
                         DISCUSSION
     We review de novo the Court of Federal Claims’ dismis-
 sal for lack of subject-matter jurisdiction. Waltner v.
 United States, 679 F.3d 1329, 1332 (Fed. Cir. 2012). We
 likewise review de novo a dismissal under Rule 12(b)(6) for
 failure to state a claim upon which relief could be granted.
 Indian Harbor Ins. Co. v. United States, 704 F.3d 949, 954
 (Fed. Cir. 2013).
     On appeal, Ms. Hartman continues her attempt to “in-
 vok[e] the [c]ourt’s [j]urisdiction under the FTCA.” Reply
 Br. 2. She also says that she is bringing tort claims. See
Case: 21-1535     Document: 44     Page: 4    Filed: 09/03/2021




 4                                              HARTMAN   v. US



 Reply Br. 3. But the Court of Federal Claims lacks both
 FTCA jurisdiction and Tucker Act jurisdiction over claims
 “sounding in tort.” U.S. Marine, 722 F.3d at 1366 (no
 FTCA jurisdiction); Rick’s Mushroom Serv., Inc. v. United
 States, 521 F.3d 1338, 1343 (Fed. Cir. 2008) (no Tucker Act
 jurisdiction over claims “sounding in tort”). The Court of
 Federal Claims therefore appropriately dismissed claims
 that Ms. Hartman previously characterized as FTCA
 claims. 2 Hartman, 150 Fed. Cl. at 797.
     Ms. Hartman also alleges error in the PTO’s handling
 of her patent application and asks this court to recall its
 mandate and overturn its previous decision 3 affirming the
 PTO’s rejection of that application. Appellant’s Br. 4, 6–7,
 21. But Ms. Hartman has supplied no legitimate basis for
 the court to take this extraordinary step. See Calderon v.
 Thompson, 523 U.S. 538, 549–50 (1998) (“In light of ‘the
 profound interests in repose’ attaching to the mandate of a
 court of appeals, . . . the power [to recall a mandate] can be
 exercised only in extraordinary circumstances.” (quoting
 16 Charles Alan Wright, Arthur R. Miller & Edward H.
 Cooper, Federal Practice and Procedure § 3938 (2d ed.
 1996))).
     Lastly, although Ms. Hartman maintains that she has
 properly alleged a taking by the government, we see no er-
 ror in the Court of Federal Claims’ dismissing any such
 claim under Rule 12(b)(6). To avoid dismissal, a complaint
 must contain sufficient factual matter to “state a claim to


     2   Because the Court of Federal Claims lacks Tucker
 Act jurisdiction over claims against entities other than the
 United States, see, e.g., Langan v. United States,
 812 F. App’x 982, 985 (Fed. Cir. 2020) (citing Sherwood,
 312 U.S. at 588), the court also appropriately dismissed
 Ms. Hartman’s claims to the extent they could be construed
 as being against entities other than the United States.
     3   In re Hartman, 513 F. App’x 955.
Case: 21-1535        Document: 44    Page: 5   Filed: 09/03/2021




 HARTMAN     v. US                                           5



 relief that is plausible on its face.” Iqbal, 556 U.S. at 678
 (quoting Twombly, 550 U.S. at 570). We agree with the
 Court of Federal Claims that the amended complaint’s
 “sweeping and conclusory claims do not provide supporting
 facts necessary to meet the level of plausibility required by
 the Supreme Court’s decisions in Iqbal and Twombly.”
 Hartman, 150 Fed. Cl. at 798. Dismissal was therefore ap-
 propriate.
                          CONCLUSION
     We have considered Ms. Hartman’s remaining argu-
 ments but find them unpersuasive. Accordingly, we affirm
 the Court of Federal Claims’ decision.
                          AFFIRMED
                             COSTS
 No costs.